UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-01027 Name of Registrant: Vanguard World Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: November 30, 2015 Item 1: Schedule of Investments Vanguard U.S. Growth Fund Schedule of Investments As of November 30, 2015 Market Value Shares ($000) Common Stocks (95.5%) 1 Consumer Discretionary (20.3%) * Amazon.com Inc. 317,142 210,836 Home Depot Inc. 982,798 131,577 * Liberty Interactive Corp. QVC Group Class A 4,150,307 109,900 * TripAdvisor Inc. 1,121,417 92,371 NIKE Inc. Class B 576,731 76,290 L Brands Inc. 795,939 75,941 Lowe's Cos. Inc. 668,155 51,181 Starbucks Corp. 781,595 47,982 DR Horton Inc. 1,444,899 46,685 * AutoZone Inc. 58,824 46,105 Lennar Corp. Class A 811,206 41,542 * Priceline Group Inc. 30,891 38,578 *,^ Tesla Motors Inc. 160,303 36,911 * Discovery Communications Inc. 1,181,173 34,939 * O'Reilly Automotive Inc. 132,049 34,844 Harley-Davidson Inc. 671,800 32,864 Dollar General Corp. 498,500 32,607 Harman International Industries Inc. 312,392 32,226 Ross Stores Inc. 532,615 27,701 BorgWarner Inc. 630,370 26,911 Dunkin' Brands Group Inc. 590,560 25,052 Las Vegas Sands Corp. 528,107 23,268 * Discovery Communications Inc. Class A 654,690 20,387 Netflix Inc. 146,824 18,108 Wyndham Worldwide Corp. 217,579 16,519 VF Corp. 232,400 15,036 Chipotle Mexican Grill Inc. Class A 21,825 12,649 Industria de Diseno Textil SA ADR 572,785 10,264 Walt Disney Co. 84,359 9,572 Under Armour Inc. Class A 107,508 9,269 Marriott International Inc. Class A 117,508 8,333 Wynn Resorts Ltd. 112,536 7,064 CarMax Inc. 96,382 5,523 McDonald's Corp. 39,822 4,546 ^ Shake Shack Inc. Class A 53,497 2,458 JD.com Inc. ADR 78,437 2,406 Consumer Staples (5.6%) Walgreens Boots Alliance Inc. 1,325,085 111,347 Estee Lauder Cos. Inc. Class A 746,856 62,826 * Monster Beverage Corp. 400,615 61,939 Mondelez International Inc. Class A 1,077,608 47,048 CVS Health Corp. 380,563 35,807 PepsiCo Inc. 351,358 35,192 Kroger Co. 414,800 15,622 Costco Wholesale Corp. 63,667 10,277 Brown-Forman Corp. Class B 44,236 4,536 Colgate-Palmolive Co. 61,283 4,025 Boston Beer Co. Inc. Class A 7,931 1,694 Energy (0.3%) Schlumberger Ltd. 226,100 17,444 * Cobalt International Energy Inc. 662,380 4,882 Apache Corp. 33,175 1,631 ^ Ultra Petroleum Corp. 125,814 504 Financials (8.8%) Equinix Inc. 368,743 109,332 Crown Castle International Corp. 1,267,555 108,896 Intercontinental Exchange Inc. 326,884 84,938 * Markel Corp. 53,837 48,732 American Tower Corporation 362,065 35,982 BlackRock Inc. 93,784 34,111 Citigroup Inc. 520,100 28,132 * Affiliated Managers Group Inc. 149,800 26,549 First Republic Bank 278,994 19,212 Moody's Corp. 181,200 18,685 M&T Bank Corp. 136,638 17,125 MSCI Inc. Class A 242,710 17,019 MarketAxess Holdings Inc. 155,939 16,651 Berkshire Hathaway Inc. Class B 85,803 11,505 Morgan Stanley 238,429 8,178 LendingClub Corp. 599,976 7,212 Fairfax Financial Holdings Ltd. 14,741 7,077 TD Ameritrade Holding Corp. 187,930 6,884 US Bancorp 79,704 3,498 American Express Co. 43,845 3,141 Health Care (18.7%) * Allergan plc 615,327 193,145 * Celgene Corp. 1,424,662 155,929 Bristol-Myers Squibb Co. 1,654,643 110,878 * Biogen Inc. 384,526 110,305 Novo Nordisk A/S ADR 1,607,283 88,352 * Valeant Pharmaceuticals International Inc. 816,459 73,449 * Cerner Corp. 953,735 56,843 * Illumina Inc. 285,988 52,593 Gilead Sciences Inc. 474,641 50,293 UnitedHealth Group Inc. 444,951 50,150 * Edwards Lifesciences Corp. 273,386 44,562 * Regeneron Pharmaceuticals Inc. 74,272 40,441 Medtronic plc 428,511 32,284 * IDEXX Laboratories Inc. 425,472 30,132 DENTSPLY International Inc. 468,201 28,401 * Vertex Pharmaceuticals Inc. 219,270 28,365 * Sirona Dental Systems Inc. 256,311 27,805 * IMS Health Holdings Inc. 914,088 25,338 Zoetis Inc. 451,200 21,071 * Medivation Inc. 426,678 18,040 Merck & Co. Inc. 225,713 11,965 BioMarin Pharmaceutical Inc. 117,079 11,166 McKesson Corp. 57,262 10,843 Alexion Pharmaceuticals Inc. 51,666 9,219 Shire plc ADR 40,700 8,480 Waters Corp. 61,715 8,197 Genomic Health Inc. 203,823 6,180 Seattle Genetics Inc. 45,430 1,907 ABIOMED Inc. 12,586 1,027 Industrials (5.8%) * Verisk Analytics Inc. Class A 576,905 43,239 Nielsen Holdings plc 801,447 37,412 Fortune Brands Home & Security Inc. 661,558 36,366 Equifax Inc. 315,629 35,193 * TransDigm Group Inc. 133,000 31,206 * IHS Inc. Class A 248,589 30,653 AMETEK Inc. 507,855 28,673 Union Pacific Corp. 320,700 26,923 * Stericycle Inc. 207,530 25,053 Watsco Inc. 165,541 21,042 Kansas City Southern 223,698 20,339 Danaher Corp. 197,603 19,047 JB Hunt Transport Services Inc. 136,236 10,659 * TransUnion 400,909 10,251 Boeing Co. 67,495 9,817 ^ NOW Inc. 436,642 8,025 United Parcel Service Inc. Class B 59,421 6,121 Lockheed Martin Corp. 11,370 2,492 Information Technology (34.3%) * Alphabet Inc. 339,794 252,331 Visa Inc. Class A 2,803,109 221,474 MasterCard Inc. Class A 2,249,700 220,291 Apple Inc. 1,728,302 204,458 * Facebook Inc. Class A 1,897,858 197,833 * Alphabet Inc. Class A 196,072 149,573 QUALCOMM Inc. 2,482,051 121,099 Microsoft Corp. 2,062,697 112,107 * PayPal Holdings Inc. 2,740,483 96,629 * eBay Inc. 3,227,019 95,487 * Electronic Arts Inc. 1,385,348 93,913 * Baidu Inc. ADR 405,105 88,301 * Adobe Systems Inc. 723,344 66,157 * salesforce.com inc 655,766 52,258 Intuit Inc. 504,188 50,520 * Red Hat Inc. 468,255 38,121 * Cognizant Technology Solutions Corp. Class A 560,267 36,182 * Alliance Data Systems Corp. 121,942 34,979 CDW Corp. 799,903 34,532 * FleetCor Technologies Inc. 216,391 33,261 * Alibaba Group Holding Ltd. ADR 391,456 32,914 * Workday Inc. Class A 372,490 31,181 Texas Instruments Inc. 526,900 30,623 * ServiceNow Inc. 310,482 27,015 * Yelp Inc. Class A 478,000 14,402 *,^ Zillow Group Inc. 486,858 12,001 * Akamai Technologies Inc. 199,700 11,505 LinkedIn Corp. Class A 44,855 10,905 ^ GrubHub Inc. 388,290 9,956 Tencent Holdings Ltd. 434,910 8,643 Splunk Inc. 81,304 4,837 *,^ Zillow Group Inc. Class A 151,385 3,940 Twitter Inc. 139,957 3,555 Palo Alto Networks Inc. 10,546 1,976 FireEye Inc. 37,572 860 Materials (1.4%) Sherwin-Williams Co. 148,671 41,044 Eagle Materials Inc. 270,977 18,719 Martin Marietta Materials Inc. 100,741 15,857 PPG Industries Inc. 84,400 8,924 Monsanto Co. 80,671 7,677 Vulcan Materials Co. 51,273 5,264 Other (0.0%) *,2 WeWork Class A PP 52,398 2,172 3 Vanguard Growth ETF 3,100 339 Telecommunication Services (0.3%) * SBA Communications Corp. Class A 223,959 23,551 Total Common Stocks (Cost $4,870,669) Preferred Stocks (1.5%) *,2 Uber Technologies PP 1,408,784 55,842 *,2 Airbnb Inc. 128,123 13,644 *,2 Pinterest Prf G PP 319,295 11,461 *,2 WeWork Pfd. D1 PP 260,418 10,792 *,2 WeWork Pfd. D2 PP 204,614 8,479 *,2 Cloudera, Inc. Pfd. 300,088 7,604 Total Preferred Stocks (Cost $57,356) Coupon Temporary Cash Investments (4.4%) 1 Money Market Fund (4.0%) 4,5 Vanguard Market Liquidity Fund 0.239% 280,063,968 280,064 Face Maturity Amount Date ($000) Repurchase Agreement (0.2%) Bank of America Securities, LLC (Dated 11/30/15, Repurchase Value $18,000,000, collateralized by U.S. Treasury Note/Bond 2.750%-3.500%, 5/15/20-2/15/24, with a value of $18,360,000) 0.110% 12/1/15 18,000 18,000 U.S. Government and Agency Obligations (0.2%) 6,7 Fannie Mae Discount Notes 0.250% 4/20/16 1,000 999 8 Federal Home Loan Bank Discount Notes 0.245% 4/20/16 1,000 999 7,8 Federal Home Loan Bank Discount Notes 0.260% 4/27/16 1,000 999 7,8 Federal Home Loan Bank Discount Notes 0.290% 4/29/16 5,000 4,993 6,7 Freddie Mac Discount Notes 0.220% 3/30/16 500 499 6,7 Freddie Mac Discount Notes 0.220% 4/15/16 2,300 2,298 United States Treasury Bill 0.370%-0.386% 5/26/16 1,000 998 Total Temporary Cash Investments (Cost $309,851) Total Investments (101.4%) (Cost $5,237,876) Other Assets and Liabilities-Net (-1.4%) 5 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $16,783,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.9% and 2.0%, respectively, of net assets. 2 Restricted securities totaling $109,994,000, representing 1.6% of net assets. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $17,342,000 of collateral received for securities on loan. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 7 Securities with a value of $9,788,000 have been segregated as initial margin for open futures contracts. 8 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. ADR—American Depositary Receipt. PP—Private Placement A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). U.S. Growth Fund C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of counterparty’s default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
